REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Brunstetter, Aaron et al. (U.S. Pat. No. 9,526,995) which discloses a game recording engine that may access a portion of the game data from buffer. However, Brunsteffer singularly or in combination fails to disclose the recited feature:
As per claims 1, 12, and 18 “while executing the video game, buffering a portion of gameplay of the video game, wherein buffering the portion of gameplay includes an amount of gameplay prior to a currently executing gameplay; receiving an input from a 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30 AM- 7:30 PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 -1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715